Citation Nr: 1729999	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  15-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Entitlement to nonservice-connected burial benefits. 


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The decedent died in June 2012.  The appellant is the decedent's surviving spouse who assumed financial responsibility for payment of the decedent's burial costs.  This matter before the Board of Veterans' Appeals (Board) on appeal from a January 2014 administrative decision by the Department of Veterans Affairs (VA) Milwaukee Pension Center, which denied entitlement to burial benefits.  
FINDING OF FACT

The decedent did not have active military, naval, or air service, and is not an individual or a member of a group considered to have performed active military, naval, or air service.  The decedent had no recognized service.


CONCLUSION OF LAW

The criteria for veteran status for the purpose of entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 101(2), 2302 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.1700 -3.1713 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by December 2013 correspondence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Regardless, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case. To the extent that there is a duty to attempt to verify claimed service, such duty has been met.


Legal Criteria, Factual Background, and Analysis

Entitlement to VA benefits, including burial benefits, is generally conditioned on "veteran" status with respect to the individual on whose alleged service such benefits are claimed.  See 38 U.S.C.A. §§ 101, 1310, 1311, 1312, 1318, 1541, 5121; 38 C.F.R. § 3.1, 3.3, 3.5, 3.1000; see also 38 U.S.C.A. § 101(3) and (4); 38 U.S.C.A. §§ 3.50, 3.57.

The term "veteran" is defined by law as a person who served in the active military, naval or air service, and was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, which is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6.  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The decedent died in June 2012.  His death certificate states that he was never in the U.S. Armed Forces.

Following the decedent's death, the appellant submitted a claim for burial benefits.  In a January 2014 administrative decision, she was notified that her claim for payment of burial benefits was denied because she did not provide information, including an itemized funeral bill, related to the funeral.  Although the appellant submitted the requested information, she was later advised that the decedent's status as a veteran could not be confirmed.

Thereafter, the appellant requested the decedent's service records from the National Personnel Records Center (NPRC).  In December 2013, the NPRC purportedly submitted documents related to the decedent's service.  However, VA advised the NPRC in February 2014 that the documents were not the decedent's as both the social security number and date of birth did not match the decedent's.  In later correspondence, NPRC notified the appellant that it was unable to identify a military service record for the decedent and requested additional information, including the decedent's complete name, service number, social security number, branch of service, and approximate dates of service in order to locate his service records.  

In August 2014 correspondence, the appellant confirmed that she did not have any information related to the decedent's time in service or the branch in which he served; she only provided his complete name, date of birth, and social security number.

The Board considered whether further development is required.  However, in light of the unavailing efforts to substantiate the appellant's claim to date, and the lack of any evidence submitted to substantiate the decedent's service, further investigation would be tantamount to a fishing expedition.  VA's duty to assist does not extend to fishing expeditions to determine if there might be some unspecified information which could possibly support a claim.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).

Since the appellant has not provided any information with respect to potentially qualifying service, it would serve no purpose to request verification from the service department.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); see also See Canlas v. Nicholson, 21 Vet. App. 312 (2007) (finding that the duty to assist requires VA to obtain records that contain information relevant to the adjudication of a claim, such as a claimant's service number, where qualifying service was in doubt and where the claimant adequately identified such records to the VA) (emphasis added).

Based on the forgoing, the Board finds there is no legal basis for the appellant's claim for VA burial benefits.  While the Board offers its condolences to the appellant for her loss and is sympathetic to the appellant's contentions, such contentions are outweighed by the legal provisions on recognition of service for VA purposes which are binding upon this case.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is denied



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


